Citation Nr: 0534403	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-15 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left ear hearing loss, 
vertigo, and left ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from April 1953 to October 
1956.  

This arises before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the veteran's claim.  

The record reflects that the veteran requested a personal 
hearing before the Board in June 2003.  In August 2003, the 
veteran's representative indicated that the veteran wished to 
withdraw his request for a Board hearing but still desired a 
personal hearing before a Decision Review Officer (DRO).  The 
veteran testified at a hearing before a DRO in August 2003 
and the hearing transcript has been reviewed.  Therefore, the 
veteran's request for a Board hearing is hereby withdrawn.  

The Board also received additional evidence from the veteran 
in August 2005.  In the November 2005 Informal Hearing 
Presentation, the veteran's representative waived the RO's 
right to initial consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed April 1999 rating decision, the RO 
denied the veteran's 38 U.S.C.A. § 1151 compensation claim 
for left ear hearing loss because there was no competent 
medical evidence that VA medical services were the proximate 
cause of additional disability.   

3.  Evidence received subsequent to the April 1999 RO 
decision is evidence not previously submitted that bears 
directly and substantially upon the claim, is neither 
cumulative nor redundant, and is so significant that it must 
be considered to fairly decide the merits of the claim.  

4.  The competent medical evidence of record shows that the 
veteran's left ear hearing loss, vertigo, and left ear 
tinnitus were not caused or aggravated by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care; the evidence also shows that the veteran's left 
ear disorder was not due to an event not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  The April 1999 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  New and material evidence has been submitted, and the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left ear hearing loss, vertigo, and 
left ear tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2005).  

3.  The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
left ear hearing loss, vertigo, and left ear tinnitus claimed 
to be proximately caused by negligence on the part of VA in 
furnishing medical care.  38 U.S.C.A. § 1151, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.358, 3.800 
(2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in October 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the October 2003 VCAA notice 
advised the veteran that the evidence must show a current 
physical or mental disability or additional disability due to 
faulty care, treatment, or examination furnished by the VA or 
due to an unforeseen event that occurred during VA care, 
treatment, or examination.  

The October 2003 notice failed to advise the veteran that he 
must provide new and material evidence to reopen his claim.  
Nevertheless, the veteran was not prejudiced by this error 
because both the RO and the Board reopened his claim.  

The Board additionally observes that the October 2003 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2005).  However, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Mayfield, 
19 Vet. App. at 126-27.  Therefore, it can be concluded, 
based on the particular facts and circumstances of the case, 
the omission of the request for "any evidence in the 
claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.

The Board also acknowledges that the October 2003 VCAA notice 
was not sent prior to the January 2001 rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that the enhanced duty to notify provisions 
under the VCAA should be met prior to an initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim.  
In this case, the Board finds that any defects with respect 
to the timing of the VCAA notice requirement were harmless 
errors.  While the notice provided to the veteran in October 
2003 was not given prior to the first AOJ adjudication of the 
veteran's claim, said notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  Also, the claim was reconsidered in February 2004 and 
March 2004.  The veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim and to respond to VA notices.  

Furthermore, the RO provided the veteran with a copy of the 
January 2001 rating decision, the May 2003 SOC, and 
Supplemental Statements of the Case (SSOC) dated in February 
2004 and March 2004, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
May 2003 SOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence

Evidence

In April 1998, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151.  In his claim, he 
contended that his hearing problems were worsened due to a 
"botched operation" at a VA medical center.  His November 
1999 statement clarified that the operation took place in the 
late 1950s.  In its April 1999 rating decision, the RO denied 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
because there was no evidence that his increased disability 
could be attributed to the surgery performed on his left ear 
by VA in 1958.   The RO sent correspondence in April 1999 
that notified the veteran of its rating decision and advised 
him of his rights to appeal the decision along with the 
rating decision.  The veteran did not appeal the RO's 
decision, and it became final.  

The RO considered the following evidence prior to rendering 
its April 1999 rating decision denying the veteran's claim.

VA hospital records dated from February 1958 to February 1968 
and private treatment records dated from November 1957 to 
April 1997 document the treatment the veteran received for 
his left ear disorder.  

In February 1958, the veteran entered a VA hospital because 
of bilateral, partial deafness.  It was noted that the 
etiology of the veteran's bilateral partial deafness was 
unknown.  

In March 1958, the veteran was transferred to another VA 
hospital in order to have a stapes mobilization performed.  
Examination of the left tympanic membrane revealed scarring 
on the posterior superior quadrant.  The VA otolaryngologist 
noted that the veteran's hearing improved after the 
operation.  The diagnosis was bilateral otosclerosis that was 
treated, operated, and improved.    

At the July 1958 examination, the veteran was diagnosed with 
"defective hearing, mixed, predominantly conductive 
bilateral; clinical otosclerosis."  The examining physician 
additionally noted that there were postoperative changes of 
the left ear drum due to stapes mobilization operation.  

In September 1958, the veteran was admitted to the ENT 
service for bilateral otosclerosis.  A fenestration of the 
veteran's left ear was then performed at the VA medical 
center.  

In December 1958, the VA otolaryngologist explained that the 
March 1958 stapes mobilization operation on the left ear 
failed to improve the veteran's hearing and he returned to 
have the fenestration operation.  He commented that the 
postoperative course was uneventful other than the presence 
of vertigo for a week to ten days after the veteran's 
fenestration in September 1958.  Physical examination showed 
that the veteran's ear drums were intact and that there was 
an average of 50 decibel loss in the speech range in the left 
ear.  He concluded that the veteran's otosclerosis of the 
left ear was treated, operated, and improved.  

In July 1959, debris was removed from the veteran's ear.  It 
was noted that his progress was "satisfactory."

In October 1959, it was noted that the veteran's cavity was 
dry and his hearing was "good."  
In April 1960, the VA otolaryngologist noted that the 
veteran's ear was cleaned and his hearing was improved.  The 
veteran's left ear otosclerosis was again noted as treated, 
operated, and improved.   

In October 1960, the veteran was admitted to the VA medical 
center so that he could be placed on a follow-up program for 
otosclerosis.  It was noted that a complete physical 
examination was not done.  The diagnosis was otosclerosis of 
the left ear post fenestration that was untreated and 
unchanged.  

In March 1961, the veteran twice failed to report for a 
follow-up examination at the VA medical center.  

In February 1968, the veteran was admitted to a VA medical 
center with complaints of vertigo of one and a half years 
duration.  It was noted that the vertigo was due to the 
membranous labyrinth being directly exposed to the external 
environment.  A VA neurologist diagnosed vertigo, due to 
proximity of exposed membranous labyrinth to external 
environment and otosclerosis, left ear, status post 
fenestration.  He added that their management would be left 
to the ENT department.  

Private treatment records dated from November 1957 to April 
1997 document complaints of vertigo starting in 1966.  In 
addition, private audiograms were conducted in November 1957 
and February 1975.  They were both depicted by graph and pure 
tone thresholds were not interpreted.  

The following evidence was associated with the claims file 
after the April 1999 rating decision.

Private treatment records dated from November 1957 to May 
2003 document the treatment the veteran received for problems 
related to his left ear.  Documents dated from November 1957 
to April 1997 are duplicative of those submitted prior to the 
April 1999 rating decision.  

The August 1999 VA examination report shows that the veteran 
reported that he had experienced disequilibrium since the 
left ear surgery in 1958.  He indicated that his episodes of 
vertigo were chronic.  He also described his tinnitus as 
bilateral (worse in the left ear) and recurrent.  The VA 
examiner reviewed the rating decision and private audiograms 
conducted in November 1957 and February 1975.  The 
audiometric results indicated that the veteran showed 
moderate to mild mixed hearing loss of the left ear in 
November 1957 and mild to severe mixed hearing loss of the 
left ear in February 1975.  An otoscopic inspection showed no 
obvious current infection, occlusion, or ear canal collapse; 
however, there was a need for ongoing medical care by an 
otolaryngologist.  Audiological test findings revealed a 
moderately severe to severe mixed hearing loss for the left 
ear and speech intelligibility was "poor" in the left ear.  
The VA examiner noted that the most likely etiology of the 
veteran's tinnitus includes the medical diagnosis of 
otosclerosis.  

In February 2000, the veteran underwent another VA 
audiological examination.  The veteran explained that his 
vertigo did clear for a week or so after his September 1958 
surgery, but that it came back.    The VA examiner noted that 
the veteran had a fungal infection but no active ear disease 
in his left ear.  She also noted that audiological findings 
showed moderately severe to severe hearing loss in the left 
ear.  After consultation with an audiologist, the VA examiner 
wrote that they were "in agreement that the vertigo being 
caused by membranous labyrinth being directly exposed to the 
external environment would, indeed, be related to his surgery 
status post fenestration of the left ear."  She indicated 
that she was not an ENT specialist and no such specialist was 
available to conduct the examination.  

In July 2000, a VA audiologist performed an audiological 
examination of the veteran and noted that he had a profound, 
mixed hearing loss in both ears.  

The July 2000 VA ear disease examination report shows that 
the ear, nose and throat examination revealed a well-healed 
mastoid cavity in the left ear.  The diagnosis was 
"otosclerosis treated with a left stapedectomy in 1958 with 
no significant improvement, followed by left fenestration 
procedure later in 1958, resulting in left neural sensory 
hearing loss and also change in function of the equilibrium 
of the left ear." 

The ENT specialist wrote a follow-up examination report in 
November 2000.  He noted that the veteran's existing ear 
conditions include bilateral mixed neurosensory and 
conductive hearing losses, secondary to otosclerosis.  He 
also commented that there was nothing in the veteran's 
records to indicate any type of ear problem, except the 
hearing loss, prior to 1958.  The specialist concluded that 
he did not feel that the existing conditions were caused or 
aggravated by the 1958 surgeries.  He explained that the left 
stapes mobilization in 1958 healed without any apparent 
complications or sequelae.  The veteran's vertigo initially 
following surgery was a normal part of the postoperative 
course.  The etiology was unknown for the veteran's present 
complaints of vertigo.  He concluded that vertigo as 
secondary to the 1958 surgery was unlikely because the 
veteran was asymptomatic according to his records for at 
least seven to eight years following his surgery.  The ENT 
specialist further added that he saw no carelessness, 
negligence, lack of proper skill, error in judgement, or any 
fault on the part of the VA in terms of doing the surgery.  
His opinion was based on his review of the claims file and 
examination and discussion with the veteran.  

A February 2001 letter from the veteran's treating physician 
(Dr. C.R.M., M.D. FACS) noted that the veteran requires long 
term follow-up care and periodic cleaning of his left mastoid 
cavity.    

A March 2001 letter from a hearing aid service reveals that 
the veteran had been a patient since 1977.   

The veteran offered testimony in August 2003 before the DRO 
regarding his left ear disorder.  

An August 2003 letter written by Dr. C.R.M. relates that he 
has treated the veteran for his ear problems since the 
retirement of his senior partner, Dr. G.P.  Upon review of 
Dr. G.P.'s old notes, Dr. C.R.M. revealed that there were 
notations that the veteran had continued difficulties with 
tinnitus and equilibrium problems.  He also noted that the 
veteran continued to have tinnitus, decreased hearing acuity 
from sensorineural hearing loss in combination with the 
conductive loss from his mastoid cavity, and chronic 
disequilibrium.  

Buddy statements dated in August 2003 from the veteran's 
wife, brother, and co-worker describe the veteran's ear 
problems. 

In a March 2004 letter, Dr. C.R.M. wrote that based on the 
history reported by the veteran, it appeared that he had a 
significant degree of difficulty with his balance and his ear 
after the surgery in 1958.  He commented that it was his 
assumption that there probably was a chronic mastoid 
inflammatory process and potentially the labyrinthine system 
could have been exposed with the procedure.  He added that he 
did not know this for sure but it was his suspicion.       

In the April 2004 statement submitted by the veteran, he 
stated that he suffered a loss of hearing and suffered from 
dizziness and pain in his ears as a result of a left ear 
operation performed in 1958.         

In a March 2005 letter, Dr. C.R.M. noted that the veteran 
reported that he awakened from the left ear procedure in 1958 
with loss of hearing.  He had also indicated that he had had 
some complications from his left ear surgery.  Based on the 
history obtained by the veteran and the appearance of the 
veteran's mastoid cavity, it was Dr. C.R.M.'s opinion that 
the veteran suffered damage to his vestibular system during 
the 1958 surgery.  He further stated that it was his opinion 
that the veteran had a "service-connected disability."  

Legal Criteria

As a preliminary matter, the Board notes that the January 
2001 rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and, therefore, reopened the previously disallowed claim but 
denied the claim on the merits.  The Board notes that in 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim was 
initiated in April 1998.  Thus, the old definition of "new 
and material evidence" is applicable to his claim.  
	
Analysis

After careful consideration of the evidence submitted after 
the April 1999 rating decision, the Board finds that there 
has been new and material evidence submitted by the veteran.  
Particularly, the February 2000 VA examination report and the 
March 2005 letter from the veteran's treating physician, 
constitute new and material evidence as they have not 
previously been considered by VA in connection with the 
claim, are neither cumulative nor redundant, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim as they contain statements 
that the veteran's ear problems were caused or aggravated by 
the 1958 left ear surgery.        


III.	38 U.S.C.A. § 1151 for left ear hearing loss, vertigo, 
and left ear tinnitus

VCAA - Duty to Assist

The Board acknowledges that the RO scheduled a hearing for 
the veteran before a DRO held in August 2003.  The RO also 
afforded the veteran a VA examination in August 1999, 
February 2000, and July 2000.  A supplemental VA examination 
report was issued in November 2000.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training,  
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R.      §§ 3.358, 3.800 (2005).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R.   § 3.358(b)(1) (2005).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2) (2005).  Several 
conditions govern the determination of whether any additional 
disability resulted from VA training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c) (2005).  It is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical or 
surgical treatment or examination, and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2005).  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2) (2005).  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  38 C.F.R. § 
3.358(c)(3) (2005).  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Id.  

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable. 
These amendments apply to claims for compensation under 38 
U.S.C. § 1151, which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.  In this case, the veteran filed his claim 
in April 1998.  Therefore, the amended version of the statute 
is applicable, and for the veteran to prevail, the evidence 
must establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing care, treatment, or 
examination.

Analysis

The Board notes that in determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2005).  The medical 
evidence of record shows that the veteran was diagnosed with 
bilateral partial deafness prior to the 1958 left ear 
surgeries performed by VA.  For over a year following the 
surgery performed in September 1958, the veteran was 
diagnosed with left ear otosclerosis.  Additionally, the 
records show that the veteran experienced vertigo for a week 
to 10 days after surgery; however, there are no other 
complaints of vertigo documented until 1966.  Finally, the 
veteran has reported that his tinnitus began immediately 
after his ear surgery.  Although there is no clear 
documentation of the veteran's tinnitus during that time 
period, the record suggests that VA and private examiners 
have found the veteran's assertions credible.  Furthermore, 
the July 2000 VA medical examination report shows that the 
examining ENT specialist diagnosed otosclerosis, left neural 
sensory hearing loss with intermittent episodes of vertigo 
and equilibrium dysfunction, and left ear tinnitus.  Thus, 
the medical evidence of record shows that additional 
disability exists as the veteran currently has vertigo and 
left ear tinnitus in addition to left ear sensorineural 
hearing loss.
       
The evidence, however, does not show that the veteran's left 
ear hearing loss, vertigo, or left ear tinnitus was 
proximately caused by fault on VA's part or an event not 
reasonably foreseeable.  The veteran contends that his ear 
problems have worsened due to a "botched operation" 
performed by VA in 1958.  However, the VA ENT specialist 
concluded that he saw no carelessness, negligence, or any 
fault of the VA in performing the veteran's left ear surgery 
based on his review of the pertinent medical records and 
examination and discussion with the veteran.  

Although the February 2000 VA examination report reveals that 
the VA examiner and audiologist concluded that the veteran's 
vertigo was caused by the membranous labyrinth being directly 
exposed to the external environment and would be related to 
his surgery, the ENT specialist wrote in the November 2000 VA 
examination report that the veteran's vertigo as secondary to 
surgery was "unlikely" because he was asymptomatic for 
seven to eight years after the surgery.  Moreover, the 
February 2000 VA examination report does not indicate that VA 
was at fault.  

The Board also acknowledges that the veteran's private 
physician, Dr. C.R.M., attributed the veteran's left ear 
disorder to the 1958 surgery and indicated that it should be 
"service-connected."  Nonetheless, the Board finds that Dr. 
C.R.M.'s opinion has less probative value than the opinion 
offered by the ENT specialist because it was based on the 
veteran's account of events and not a review of pertinent 
hospital and medical records.  Furthermore, the physician 
fails to specifically explain how VA physicians acted 
negligently or carelessly in performing the veteran's left 
ear surgery and how the additional disability of the 
veteran's left ear after surgery was not reasonably 
foreseeable.    
 
Based on the foregoing, the Board concludes that there is no 
competent medical evidence that VA negligently or carelessly 
caused or aggravated the veteran's left ear disorder in 
performing the 1958 left ear surgery or that the veteran's 
additional disability was not reasonably foreseeable.  
Therefore, entitlement to compensation for disability is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   
    



ORDER

New and material evidence has been submitted and the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left ear hearing loss, 
vertigo, and left ear tinnitus, is reopened.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for left ear hearing loss, vertigo, and left 
ear tinnitus, claimed to be proximately caused by negligence 
on the part of VA in furnishing hospital care, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


